NOT DESIGNATED FOR PUBLICATION

                                          No. 121,648

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                v.

                                       HANAYA S. MILLS,
                                          Appellant.

                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; DAVID J. KAUFMAN, judge. Opinion filed April 17, 2020.
Appeal dismissed.


       Submitted for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., LEBEN, J., and MCANANY, S.J.


       PER CURIAM: Hanaya Mills received probation following her guilty plea and
conviction for possession of marijuana, with a 14-month underlying prison sentence if
her probation was ever revoked. Mills violated several conditions of her probation.
Among other things, she tested positive for drug use, did not complete substance-abuse
and mental-health treatments, and missed meetings with her probation officer. She asked
the district court to find that revoking probation and imposing a reduced prison sentence
would best serve her welfare. The court agreed, revoking her probation and imposing a
reduced 12-month prison sentence. Mills appeals, making the curious claim that the court
abused its discretion in revoking her probation, an outcome to the proceedings that she
apparently asked for. On Mills' motion, we accepted this appeal for summary disposition


                                                 1
under K.S.A. 2019 Supp. 21-6820(g) and (h) and Supreme Court Rule 7.041A (2019
Kan. S. Ct. R. 47).


       The State counters that Mills' appeal is moot because she has now served her
prison sentence. Without an actual controversy, any opinion we issue would not affect the
rights of the parties. When the record conclusively shows that the parties' dispute has
ended, we usually dismiss the case as moot to avoid rendering an advisory opinion. And
while we occasionally decide a moot issue of public importance that is capable of
repetition in other cases, neither party suggests this exception applies here. State v.
Montgomery, 295 Kan. 837, 840-41, 286 P.3d 866 (2012).


       Mills acknowledges that her appeal no longer presents an active dispute because
she challenges the district court's decision to impose a prison sentence that she has
finished serving. See 295 Kan. at 844 ("We cannot change the sanction imposed for the
probation violation because the prison term that [the defendant] was ordered to serve has
been completed."). Any opinion we issue about the appropriateness of that decision
would not affect Mills' rights, so her appeal is moot and we will not consider it.


       Besides, the district court had discretion to revoke probation once a violation had
been established. State v. Skolaut, 286 Kan. 219, 227-28, 182 P.3d 1231 (2008); see State
v. Graham, 272 Kan. 2, 4, 30 P.3d 310 (2001). That discretion is limited by a statute that
allows the district court to revoke probation and impose the underlying prison sentence if
the defendant's welfare would not be served by intermediate sanctions. K.S.A. 2018
Supp. 22-3716(c)(9)(A). The district court followed that provision when it accepted
Mills' recommendation that imposing a reduced prison sentence would best serve her
welfare. Moreover, there was nothing unreasonable about the court's decision to revoke
Mills' probation. Mills had already received a three-day jail sanction for missing
probation and treatment appointments. A reasonable person could agree with the district


                                              2
court that the second violation showed she was not taking probation seriously and was
not a good candidate for probation.


      Appeal dismissed.




                                           3